Smith, J.
Vernon Middlebrook on January 20, 1971, petitioned for a writ of habeas corpus. He alleged that the warden had not allowed him certain credits on his sentence. The district court denied the writ. Middlebrook appeals.
Middlebrook asserts that we should determine his date of discharge to be January 8, 1973. The State points out that the warden has credited him with approximately 2% months for county jail time. The dispute is probably at an end, but we place our decision on another ground.
Habeas corpus is a writ of right but not a writ of course, and probable cause for its allowance must be shown. In re Application of Dunn, 150 Neb. 669, 35 N. W. 2d 673 (1949). Middlebrook had no judicial remedy, and rightly so.
Affirmed.